DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 14; up-regulating expression of ARHGAP11A in claims 12 and 13; and determining the expression level of ARHGAP11A in a sample in claims 15-17 and 19 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/9/21.
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code.  Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.  See page 8.  Applicant should review entire specification for any other hyperlinks and/or codes.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12, 13, 15-17, and 19 remain and claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claimed invention broadly reads on a genus of compounds that upregulate expression of SPAG7 in a subject need thereof.  
The applicant contemplates a very large number of compounds including increasing the copies of SPAG7, activating the expression of SPAG7, activating a promoter that regulates the expression of the SPAG7 gene, inhibiting a transcription factor that negatively regulates the expression of the SPAG7 gene, interfering a suppressor that inhibits the expression of the SPAG7 gene by using an RNAi technology, inhibiting transcription expression of microRNA that promotes mRNA degradation of SPAG7 gene, introducing microRNA that promotes SPAG7 gene expression, introducing molecules that promote the SPAG7 gene encoded protein, inhibiting proteins that negatively regulate the expression of SPAG7 gene, and promoting the expression of factors and proteins that promote the expression of SPAG7

Applicant studied SPAG7 siRNA in microglia and detected increase expression of a-syn protein (page 11).  The protein is closely related to Alzheimer’s disease (AD), indicating that SPAG7 is not only closely related to AD, but also can be further used as therapeutic target for later drug research and development of AD (pages 11-12).  The applicants do not disclose if the microglia where in vitro or in vivo.
The as-filed specification and prior art provide written description for a vector comprising a nucleic acid encoding SPAG7.  However, this does not provide written description for the genus of agents because this species does not provide a representative example of the claimed compounds.  Each species or sub-species
 embraced by the compounds has a different structure or function that does not share a substantial structure with the nucleic acid.  Other than contemplation of the other species embraced by the claimed genus, the applicants do not describe any structure that is considered essential for each species. A search of the prior art does not disclose that these species are well known to the skilled artisan. For example, other than the SPAG7 gene comprising a SPAG7 promoter there are no known promoters that regulate (increased or decreases) the expression of SPAG7. There are no known
transcription factors that negatively regulates the expression of SPAG7 gene.  There are no known suppressors that inhibits the expression of SPAG7 gene by using RNAi
technology.  Applicant provides written description for SPAG7 siRNA, but does not describe any siRNA that reduces the expression of SPAG7 suppressor.  Neither the specification nor the prior art discloses any microRNA that promotes mRNA degradation of SPAG7 gene or any microRNA that promotes SPAG7 gene expression.  There are

possession of these compounds before they were known in the prior art.  The applicant
is inviting the skilled artisan to further experiment with any compound and determine if it
would have the desired biological activity (upregulate SPAG7 expression to treat a
neurodegenerative disease).
With respect to the genus of samples obtained from a subject and diagnosing the
subject as having a neurodegenerative disease, the as-filed specification contemplates
a genus of samples and subjects, but only provides written support for Alzheimer’s and
blood sample.  The samples embrace any tissue, cell or organ from a subject and vary
depending on the type of subject (overweight, age, etc.).  There is a substantial variation amongst species embraced by the genus of samples.  Applicant studied
SPAG7 expression level in the peripheral blood of patients with senile dementia and
healthy people.  The result showed that expression level of SPAG7 in peripheral blood
in patients with senile dementia was about 1/6 that of the control group.  Neither the
prior art nor the specification disclose any other sample that would have decreased
SPAG7 expression and be involved in any neurodegenerative disease.			The instant disclosure does not provide a “representative number of species” for
any claimed genus to adequately describe or be considered representative of the entire
genus.  There is substantial variation within each genus, and the applicants do not
describe a sufficient variety of species to reflect the variation within the genus.  See Enzo Biochem., 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004)(“[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a 
also MPEP §2163.
In view of the foregoing, it is clear that the instant specification fails to convey
that the inventors had possession of the genus claimed in claims 12, 13, 15-17 and 19-20 as of the effective filing date sought in the instant case.

Response to Arguments
Applicant's arguments filed 2/15/22 have been fully considered but they are not persuasive.
NOTE: the arguments are cited for both written description and enablement rejection.
Applicant argues that the application provides 112 first paragraph support because Example 3 shows the expression level of SPAG7 is inversely correlated to the expression level of α-Syn protein and the expression level of the protein is higher in the patient suffering the disease.  Furthermore, Example 2 shows the healthy people do not suffer from the disease due to higher expression level of SPAG7.  A skilled artisan can understand that since the expression levels of SPAG7 is inversely correlated to the expression level of α-Syn protein can be reduced by up-regulating the expression level of SPAG7.  In addition, the Office acknowledge in the prior office action that “A skilled artisan would possess the knowledge that α-synuclein has a key role in microglia-mediated inflammation which accompanies the development of Parkinson’s disease, 
Applicant’s argument is not found persuasive because while applicant amended the claims to address part of the written description, applicant does not provide arguments against all of the reasons for the written description.  Examples 2 and 3 were discussed in the rejection and were not considered to provide sufficient written description for the claimed invention.
The amendment to limit the neurodegenerative diseases to the three diseases listed in claim 12 addressed part of the rejection, but does not overcome the remaining issues for the rejection.  For the reasons set forth above, the as-filed specification does not provide written description.  The amendment and arguments do not address the genus of compounds embraced by claimed method and genus of samples in claims 15-17.  The claimed invention is novel and there is nothing in the prior art to provide written support for compounds embraced by the claimed method.  The skilled artisan would look to the specification for guidance for description of the compounds and samples.  The limited description of compounds and generic contemplation of each genus in the specification do not provide written support for the claimed invention.  The only compound that has written support is a vector containing the SPAG7 gene.

Claims 12, 13, 15-17 and 19 remain and claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described 
The claimed invention broadly embracing using any agent that upregulates the expression of SPAG7 gene treat a neurodegenerative disease.
Applicant does not provide a working example of the claimed method.  The prior art does not teach that it was routine to practice the claimed method.  The skilled artisan would look to the specification for the teaching for how practice the claimed method.
The applicant studied SPAG7 siRNA in microglia and detected increase expression of a-syn protein (page 11).  The protein is closely related to Alzheimer’s disease (AD), indicating that SPAG7 is not only closely related to AD, but also can be further used as therapeutic target for later drug research and development of AD (pages 11-12).  The applicants do not disclose if the microglia where in vitro or in vivo.  In addition, the specification does not disclose if the microglia was from a healthy subject or a subject having a neurodegenerative disease.  
It appears that applicant is indirectly trying to show enablement for the claimed method by extrapolating from the working examples to the claimed method.  Applicant appears to try to extrapolate from the results from the working examples showing that SPAG7 siRNA in microglia increased expression of the protein, then a skilled artisan could upregulate SPAG7 expression and this would result in decreased expression of the protein. 
The invention does not appear to be enabled as of the effective filing date.  A person of skill in the art would understand that αSyn has a role in microglia-mediated inflammation which is involved in the development of Parkinson’s disease, dementia 
The claimed method embraces any method to upregulate SPAG7 gene expression (gene therapy, antisense oligonucleotides, microRNA, transcription factors).  The generic methods embraced by the claimed method were known in the prior art.  However, this does not provide enablement for any of the methods embraced by the claimed invention.  Other than a nucleic acid encoding SPAG7 to a subject, none of the other products embraced by the other methods were known in the prior art.  For example, a search of the prior art does not teach any microRNA that can be used in the method either for promoting SPAG7 gene expression or an oligonucleotide that inhibits expression of microRNA that promotes degradation of SPAG7 gene.  In addition, 
Furthermore, other than contemplating the claimed method steps and materials, the as-filed specification does not disclose how to make and use the claimed invention without an undue amount of experimentation. See Genentech Inc. v. Novo Nordisk A/S (CAFC) 42 USPQ2d 1001 clearly states: "Patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable. See Brenner v. Manson, 383 U.S. 519, 536, 148 USPQ 689, 696 (1966) (stating, in context of the utility requirement, that "a patent is not a hunting license. It is not a reward for the search, but compensation for its successful conclusion.") Tossing out the mere germ of an idea does not constitute enabling disclosure. While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention."  Applicant cannot rely on the knowledge of one skilled in the art to supply information on the novel aspects of the claimed invention.  Thus, in view of the reasons set forth above, it would take an undue amount of experimentation to practice the claimed invention.

Response to Arguments
Applicant's arguments filed 2/15/22 have been fully considered but they are not persuasive.

While it is acknowledged that applicant’s amendment addresses the genus of neurodegenerative diseases by limiting the diseases to the three diseases now recited in the independent claim, this does not address the other issues under the enablement rejection.  The applicant’s arguments do not address the majority of reasons for the lack of enablement rejection.
The claimed invention is very broad and the majority of the claims do not even recite a compound, but just an active step with no material used for the step.  The applicant’s arguments do not address how to make and use a genus of compounds without an undue amount of experimentation.
In addition, the applicant does not teach how to upregulate SPAG7 in the brain of a subject to reduce expression of the a-Syn protein.  The applicant does not teach what level of SPAG7 expression is required in a subject to treat the disease. “Neurodegenerative disease treatment requires further investigation into multiple routes of vector administration, including direct injection, injection into the CSF, and intramuscular and intravascular administration.” See Fields et al. (frontiers in Molecular Neuroscience 2019, 12: 1-14). “However, further research is needed to optimize our understanding of the clinic-pathological relationship between the various species of a-syn and the development of PD (Fields, supra).”  If upregulating the SPAG7 level is required in the brain, the specification does not teach if the skilled artisan could upregulate SPAG7 expression in any area (skin, blood, lungs, kidneys, liver, etc.) of the subject and treat the disease.  The applicant does not teach that upregulating SPAG7 .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Whiteman whose telephone number is (571)272-0764.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 4:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







	
	
	
	/BRIAN WHITEMAN/           Primary Examiner, Art Unit 1635